
	

115 S2771 IS: Residential Decentralized Wastewater System Improvement Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2771
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Booker (for himself, Mrs. Capito, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to require the Administrator of the Environmental
			 Protection Agency to provide grants for the construction, refurbishing,
			 and servicing of individual household decentralized wastewater systems to
			 individuals with low or moderate income.
	
	
		1.Short title
 This Act may be cited as the Residential Decentralized Wastewater System Improvement Act.
		2.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
 systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
			
				222.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
			 systems for individuals with low or moderate income
 (a)Definition of eligible individualIn this section, the term eligible individual means a member of a household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 60 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census.
					(b)Grant program
 (1)In generalThe Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of providing subgrants to eligible individuals, in accordance with subsection (c).
 (2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.
 (3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems.
 (4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of subgrants under subsection (c), as the Administrator determines to be appropriate.
						(c)Subgrants
 (1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) to provide subgrants to eligible individuals for the construction, refurbishing, and servicing of individual household decentralized wastewater systems.
						(2)Public utility connection available
 (A)In generalIn any case in which an eligible individual who submits to a private nonprofit organization an application for a subgrant under this subsection resides in a household that could be connected to an available public wastewater utility, the private nonprofit organization shall conduct a cost analysis to determine whether establishing such a connection would be a more cost-effective use of subgrant funds, as compared to the eligible uses described in paragraph (1).
 (B)Use of fundsIf a cost analysis under subparagraph (A) demonstrates that the connection of the applicable household to a public wastewater utility is more cost-effective than the eligible uses described in paragraph (1) with respect to the household, the eligible individual may use a subgrant provided under this subsection to establish the connection.
 (3)ApplicationTo be eligible to receive a subgrant under this subsection, an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate.
 (4)PriorityIn awarding subgrants under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system.
 (5)Maximum amountThe amount of a subgrant provided under this subsection shall not exceed $20,000.
 (d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report describing the results of the program under this section with respect to the prevalence throughout the United States of low- and moderate-income households without access to a sanitary sewage disposal system.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as are necessary to carry out this section..
		
